UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12( g ) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15( d ) of the Securities Exchange Act of 1934. Commission File Number: 1-32557 Fronteer Gold Inc. (Exact name of registrant as specified in its charter) Suite 1650-1055 West Hastings Street Vancouver, British Columbia Canada V6E 2E9 (604) 632-4677 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Shares (no par value) (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(l) [X] Rule 12g-4(a)(2) [ ] Rule 12h-3(b)(l) [X] Rule 12h-3(b)(2) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Fronteer Gold Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 25, 2011 FRONTEER GOLD INC. By: /s/ Jeffrey K. Reeser Name: Jeffrey K. Reeser Title: Vice President and Secretary
